Title: From Benjamin Franklin to John Bartram, 10 February 1773
From: Franklin, Benjamin
To: Bartram, John


My dear old Friend,
London, Feb. 10. 1773
I am glad to learn that the Turnip Seed and the Rhubarb grow with you and that the Turnip is approved. It may be depended on that the Rhubarb is the genuine Sort. But to have the Root in perfection, it ought not to be taken out of the Ground in less than 7 Years. Herewith I send you a few Seeds of what is called the Cabbage Turnip. They say that will stand the Frost of the severest Winter, and so make a fine early Feed for Cattle in the Spring when their other Fodder may be scarce. I send also some Peas that are much applauded here.
I think there has been no good Opportunity of sending your Medal since I received it till now. It goes in a Box to my Son Bache with the Seeds. I wish you Joy of it.
Notwithstanding the Failure of your Eyes, you write as distinctly as ever. With great Esteem and Respect, I am, my dear Friend, Yours most affectionately
B Franklin
Mr Bartram
